IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00225-CV

         IN THE INTEREST OF D.I.T.S. AND D.T.T., CHILDREN



                          From the 12th District Court
                             Madison County, Texas
                         Trial Court No. 12-13048-012-09


                          MEMORANDUM OPINION


      This is an appeal by both the mother, S. S., and the father, M. T., whose parental

rights as to their children were terminated. S. S. and M. T. are represented by different

attorneys on appeal. We have had difficulty in the timely prosecution of this appeal by

both attorneys.

      The notices of appeal for this case were filed in July of 2013. In August, the Clerk

of this Court notified each attorney that their respective docketing statements were past

due. In September, the Clerk again notified each attorney that the docketing statements

were past due. The Clerk also notified each attorney that the reporter’s record was past

due and apparently had not been requested. S. S.’s attorney was further notified that
the filing fees for this appeal were past due and that there was no indication in the

clerk’s record that S. S.’s attorney was court-appointed or that S. S. was currently

indigent. The Clerk requested that certain actions be taken by the attorneys within 14

days from the date of the notice. Although S. S.’s docketing statement was filed and we

received other communication by S. S.’s attorney, no other action was taken.

          On October 4, 2013, the Clerk again contacted each attorney by letter and

requested that, within 14 days, they either: 1) amend the notice of appeal to add the

statement required by Rule 25.1(d)(8), if applicable, that the appeal is from an order

terminating parental rights and that the appellant is presumed indigent and thus may

proceed without advance payment of costs; 2) pay the necessary filing fee for this

appeal; or 3) file the necessary affidavit of indigence pursuant to Rule 20.1 if necessary.

M. T.’s attorney was also requested to file a docketing statement and request the

preparation of the reporter’s record. Fourteen days passed and the only action taken on

the Clerk’s request was that M. T.’s docketing statement was filed.1

          It is unusual that both attorneys in this type of appeal would not be persistent in

pursuing this appeal in a timely fashion. Thus, we questioned whether the parties

themselves wished to continue with the appeal. On November 14, 2013, we abated this

appeal to the trial court to hold a hearing, within 14 days from the date of this order, to

determine whether each appellant, not their respective attorneys, wished to continue


1   The reporter’s record was filed on October 8, 2013.

In the Interest of D.I.T.S. and D.T.T., Children                                       Page 2
with the appeal. The trial court held such a hearing but neither S. S. nor M. T. appeared.

Thus, the trial court concluded that neither S. S. nor M. T. wished to continue with their

appeals.

        Accordingly, this appeal is reinstated and is dismissed in its entirety for want of

prosecution. See TEX. R. APP. P. 42.3(b).

        S. S.’s Motion to Allow Confirmation of Indigency and Motion for Decision on

the Record, both filed by S. S.’s attorney prior to our abatement order, are dismissed as

moot.




                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 19, 2013
[CV06]




In the Interest of D.I.T.S. and D.T.T., Children                                     Page 3